Filed 12/14/20 P. v. Miller CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
      Plaintiff and
 Respondent,                                                  A159557

 v.                                                        (Mendocino County
 SHANE WILLIAM MILLER,                                     Super. Ct. No. SCUKCRCR
 JR.,                                                   18-96542)
      Defendant and
 Appellant.


                                       MEMORANDUM OPINION1
         Defendant appeals from his conviction following no contest pleas to two
counts of unlawfully taking or driving a vehicle (Veh. Code, § 10851,
subd. (a)) and one count of felony battery on a correctional officer (Pen. Code,
§ 243, subd. (c)(1)). In accordance with the negotiated disposition, the trial
court placed defendant on three years’ probation, ordered him to serve 240
days in jail satisfied with credit for time served, and suspended imposition of
sentence. The court additionally imposed some fees and fines and suspended




       This appeal is appropriately resolved by memorandum opinion in
         1

accordance with California Standards of Judicial Administration, section 8.1.


                                                               1
others. Following a restitution hearing, the court ordered defendant to pay
$6,058 in victim restitution.
      Defendant filed a notice of appeal but did not request a certificate of
probable cause. Defendant’s counsel on appeal has filed a brief raising no
issues and asking this court to independently review the record to determine
whether any arguable issues exist. (People v. Wende (1979) 25 Cal.3d 436;
People v. Kelly (2006) 40 Cal.4th 106.) Defendant was informed of his right to
file a supplemental brief and has not done so.
      Penal Code section 1237.5 generally precludes an appeal from a
judgment of conviction after a plea of no contest or guilty unless the
defendant has applied for, and the trial court has granted, a certificate of
probable cause. There are two exceptions: (1) a challenge to a search and
seizure ruling, as to which an appeal is proper under Penal Code section
1538.5, subdivision (m); and (2) postplea sentencing issues. (People v.
Shelton (2006) 37 Cal.4th 759, 766; see People v. Buttram (2003) 30 Cal.4th
773, 780.)
      Here, the pre-plea proceedings largely concerned defendant’s
competency to stand trial. On June 24, 2019, the court found defendant
restored to competency. And on September 10, defendant agreed to a
negotiated disposition and entered no contest pleas as described above.
      We have reviewed the transcript of the change of plea proceeding. The
trial court duly reviewed with defendant his executed waiver of rights form,
confirmed with counsel there was a factual basis for the plea, and advised
and questioned defendant to confirm he understood the terms of the
disposition, agreed with them, and entered into the negotiated disposition
freely and knowingly. The court then placed defendant on probation and




                                       1
suspended imposition of sentence in accordance with the negotiated
disposition.
      We have also reviewed the restitution hearing. Defendant was ably
represented by counsel, and we see no abuse of discretion as to the amount of
victim restitution ordered by the court consisting of the out-of-pocket costs
incurred by one of the victims in purchasing a vehicle after defendant stole
and totaled the victim’s prior vehicle.
                                DISPOSITION
      Having reviewed the entire post-plea record, we conclude there are no
arguable issues and AFFIRM the judgment.




                                          1
                                _________________________
                                Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A159557, People v. Miller


                            1